Citation Nr: 1230751	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected schizophrenia in excess of 50 percent from March 9, 1998 to November 1, 2007.

2.  Entitlement to an effective date prior to November 1, 2007, for a grant of total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

As relevant, the Veteran served on active military duty from August 1977, to January 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a December 2006 Board remand.

The Board denied the claim for an increased initial evaluation in a July 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in January 2010, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion directed the Board to consider a March 2005 VA medical record indicating the Veteran was unemployed and to consider entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) as it had been granted by the RO in the interim.  A letter was sent to the Veteran and his representative in June 2010 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  That same month, the Veteran submitted a response form indicate he had no further evidence to submit and that the Board should proceed immediately to adjudicate his appeal.  The decision below will address the issues raised by the Joint Motion.


FINDINGS OF FACT

1.  From March 9, 1998 to November 1, 2007, the Veteran's service-connected schizophrenia is manifested by social and occupational impairment with deficiencies in most areas as manifested by being unable to obtain or maintain employment, difficulty in social relationships but not total social impairment, audio hallucinations, and a flat or blunted affect, but remaining fully oriented with good personal hygiene.

2.  The evidence of record indicates that the Veteran's service-connected schizophrenia renders him unable to secure or follow substantially gainful employment as of March 9, 1998.

3.  The evidence of record indicates that an informal claim for entitlement to TDIU based on service-connected schizophrenia was submitted on March 30, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation for service-connected schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 9204 (2011).

2.  The criteria for an effective date of March 30, 2005, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation and for an earlier effective date for, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration records (SSA), and identified private medical records have been obtained.   VA provided the Veteran an adequate medical examination in September 2010.  The examinations adequate because it contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria, and provided an opinion on the Veteran's occupational functioning for the relevant time period.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Increased initial evaluation

In a June 2005 rating decision, the RO granted service connection for schizophrenia and assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 9, 1998.  The Veteran appealed the evaluation.  In a July 2008 decision, the Board denied entitlement to an increased initial evaluation.  In a September 2008 rating decision, however, the RO assigned a 70 percent evaluation, effective November 1, 2007.  In the January 2010 JMR, the parties noted that the evaluation was being appealed only regarding the period prior to November 1, 2007.  Accordingly, only the time period from March 9, 1998 to November 1, 2007 is considered herein.

An SSA decision indicated that the Veteran was disabled and eligible for benefits as of 1983 due to his schizophrenia.  

In VA medical records from February, April, May, July, and August 1998, the Veteran reported he was still hearing voices but that his sleep was OK.  The Veteran was alert and oriented.  

Private medical records indicate the Veteran was hospitalized from April 24, 1999 to May 3, 1999.  He was not taking his medication and was hearing voices.  He was cooperative and had memory difficulty.  He was currently separated and lived with his mother.  He denied paranoia, but appeared guarded and hypervigilant.  The discharge diagnosis was chronic paranoid schizophrenia with acute exacerbation.  On April 24, the Veteran's Global Assessment of Functioning (GAF) score was 45.

In May 1999 VA medical records, the Veteran was alert and oriented.  He reported fewer audio hallucinations and sleeping well.  In a June 1999 VA record, the Veteran reported doing OK.  In an October 1999 record the Veteran was alert and oriented.  In January and February 2000 VA records, the Veteran denied hallucinations.  He was sleeping OK.  In a May 2000 VA record, the Veteran was still hearing voices.  The GAF score was 50.  In a January 2001 VA record, the GAF score was 60.  In a February 2, 2001 VA record, the Veteran reported auditory hallucinations.  He was oriented with a restricted affect, mildly impaired recent memory, and intact remote memory.  On February 6, the Veteran was alert, oriented, pleasant, and talkative.  On February 14, the Veteran noted he was married and denied suicidal ideations.  In a March 2001 VA record, the Veteran denied suicidal and homicidal ideations.  The Veteran was well oriented and coherent.  On March 12, it was noted that the Veteran was admitted to an inpatient program in January 2001 and began outpatient treatment in February 2001.  He was married and had five adopted children.  The Veteran was oriented and coherent.  The GAF score upon admission was 50.  The highest GAF score during treatment was 68.

In a May 2002 VA medical record, the Veteran denied audio and visual hallucinations.  In a July 2002 VA record, the Veteran heard voices.  In May and July 2002, the GAF scores were 50.  In VA medical records from September, October, November, and December 2002, and January 2003, the GAF scores were 49 and 50.  In a February 2003 VA record, the Veteran stated he was still hearing voices.  The GAF score was 49.  In a March 2003 VA record, the GAF score was 50.  The Veteran was neatly groomed.  In an April 2003 VA record, there was clear speech and congruent thoughts, and the Veteran was clean and neat.  The Veteran denied hearing voices.  The GAF score was 53.  In a May 2003 VA record, there was alright speech, thought, and affect.  The Veteran was neat and clean.  The GAF score was 50.  In a June 2003 VA record, a GAF score of 49 was assigned.  In another June 2003 VA record, the GAF score was 53.  The assessment included marital discord.  

In August 2003 VA records, the Veteran was neatly dressed, pleasant, and cooperative.  In a September 2003 VA record, the Veteran reported there were no feelings of paranoia, although he did hear voices calling his name.  There was a good affect and no anger problems, although he reported depression at times.  In September, October, November, and December 2003 VA records, the Veteran was alert, oriented, and cooperative, with a neat and clean appearance and an appropriate affect.  In August, September, October, November, and December 2003, the GAF scores were 49 and 50.  

In a January 2004 VA medical record, the Veteran was alert and oriented.  The Veteran reported that his marriage was sound.  In March 2004 VA records, the Veteran reported that he continued hear voices, but denied paranoid thoughts.  He was alert and oriented, with a neat and clean appearance, an all right mood, and clear but slow speech.  The GAF scores in January and March 2004 were 50.  In a May 2004 VA record, the Veteran reported he still heard voices and had increased depression and anxiety.  The examiner noted appropriate speech and behavior.  In a June 2004 VA record, the Veteran reported that he continued to hear voices.  He denied visual hallucinations and stated that his depression was improved.  He was alert and oriented, with a neat and clean appearance, appropriate dress, calm mood, and an appropriate affect.  The GAF scores in May and June 2004 were 52.

In a July 2004 VA medical record, the Veteran denied hallucinations.  He was alert and oriented and did not appear psychotic.  In August 2004 VA records, the Veteran reported he continued to hear voices, but denied hallucinations.  He was sleeping well.  He was alert and oriented, with a neat and clean appearance, appropriate dress, pleasant mood, and a smiling affect.  In an October 2004 VA record, the Veteran was sleeping well.  He was clean and neatly groomed, with clear speech, and normal insight, judgment, and cognition.  There was a flat affect with pleasant mood.  The GAF scores in July, August, and October 2004 were 50.  In a November 2004 VA record, the Veteran reported he continued to hear voices.  He was alert and oriented, with a neat and clean appearance, appropriate dress, calm mood, and an appropriate affect.  

In a January 2005 VA record, the Veteran reported occasional voices.  He denied hallucinations and depression.  He was alert and oriented, with a neat and clean appearance, appropriate dress, calm mood, and an appropriate affect.  In another January 2005 VA record, the Veteran reported hearing voices, but denied any suicidal or homicidal ideations and he was sleeping well.  He was clean, neatly dressed, and groomed.  There was a somber mood, an anxious affect, and the Veteran's speech was somewhat pressured, but he had goal directed thoughts with fair insight.  In a February 2005 VA record, the Veteran denied hearing voices and hallucinations.  He was alert and oriented, with a neat and clean appearance, appropriate dress, somber mood, and a flat affect.  In January and February 2005, the GAF scores were 48 and 50.  

A March 2005 VA examination was conducted.  The Veteran reported difficulty falling asleep, having no friends, and not socializing with others.  The only person he trusted was his wife.  The Veteran stated that he did not engage in many recreational pursuits, other than reading his Bible.  He reported auditory and visual hallucinations, but denied suicidal ideations.  Upon examination, the Veteran was casually, but neatly and cleanly dressed.  He demonstrated good personal hygiene.  He was pleasant, cooperative, with a euthymic mood and blunted affect.  There was normal thought content and processes.  The Veteran was alert and oriented, maintained eye contact, and exhibited no inappropriate behavior.  There was no evidence of gross memory loss or impairment in judgment.  Speech was linear and coherent with normal rate and volume.  The examiner noted chronic symptoms of schizophrenia over the years and unemployment.  The GAF score was 45.  

In a March 2005 VA medical record, the Veteran reported that he continued to hear voices.  He denied depression, visual hallucinations, and suicidal ideations.  He was alert and oriented, with a neat and clean appearance, appropriate dress, somber mood, and a flat affect.  The GAF score was 48.  In an April 2005 VA record, the Veteran reported he continued to hear voices.  He was alert and oriented, with a neat and clean appearance, appropriate dress, calm mood, and an appropriate affect.  The GAF score was 50.  In another April 2005 VA record, the GAF score was 52.  In a May 2005 VA record, the Veteran was alert, oriented, and cooperative, with a calm mood and an appropriate affect.  He was well groomed.  He had linear, logical, and goal directed thoughts.  He denied suicidal and homicidal ideations.  The GAF score was 52.  In a June 2005 VA record, the Veteran reported he continued to hear voices but denied hallucinations.  The Veteran was alert, oriented, and cooperative, with a neat and clean appearance and appropriate dress.  His mood was OK and his affect was flat.  The GAF score was 49.  

In a July 2005 VA record, the Veteran reported no visual hallucinations or depression, but audio hallucinations.  The Veteran was alert, oriented, cooperative, and appropriately dressed, with a neat and clean appearance.  His mood was pleasant and his affect was blunted.  In an August 2005 VA record, the Veteran reported there were no voices, hallucinations, or depression.  The Veteran was alert and oriented, cooperative, with a calm and quiet mood, and an appropriate affect.  In another August 2005 record, the Veteran reported auditory hallucinations.  He slept well, did yard work around the house, and went to church with his family.  Upon examination, the Veteran was alert, attentive, cooperative, and reasonable, with appropriate grooming.  There was normal speech, a blunted or restricted mood and affect, and a disorganized thought process and association but no unusual thought content.  There were no suicidal or violent ideations, limited insight, or impaired judgment.  There was intact memory and he was not a danger to himself or others.  It was noted that the Veteran was fairly stable.  In July and August 2005, the GAF scores were 49 and 50.  

In September 2005 VA record, the Veteran was alert and oriented, with poor eye contact, a slightly anxious mood, and an appropriate affect.  The Veteran was neat in appearance.  The GAF score was 55.  In an October 2005 VA record, the Veteran reported audio hallucinations, but denied visual hallucinations and depression.  The Veteran was alert, oriented, and cooperative, with a calm mood and fair eye contact.  In a November 2005 VA record, the Veteran denied visual hallucinations and depression, but reported that he was still hearing voices.  The Veteran was alert, oriented, cooperative, and clean, but was wearing a stained t-shirt.  His mood and affect were calm and quiet, with low and clear speech.  There was fair to good eye contact and no psychotic thoughts presented.  In a December 2005 VA record, the Veteran reported that he continued to hear voices, but denied visual hallucinations, depression, and alcohol or illegal drug use, which was supported by his appearance.  The examiner noted the Veteran was alert, oriented, and cooperative, and was neat and clean with appropriate dress.  His mood and affect were calm and pleasant.  There was good eye contact and no paranoid thoughts were presented.  In another December 2005 VA record, the Veteran was alert, oriented, and cooperative, with a calm mood and appropriate affect.  He was casually dressed and neat in appearance.  He denied suicidal and homicidal ideations, and had logical and goal directed thought processes.  In October, November, and December 2005, the GAF scores were 48, 49, and 50.  

In a February 2006 VA record, the Veteran reported audio and visual hallucinations.  His mood had been OK, but he was nervous.  The examiner noted the Veteran was neatly groomed in casual clothing, and there was no overt evidence of psychosis.  In a September 2006 VA record, the Veteran reported audio and visual hallucinations.  In an October 13, 2006 record, the Veteran reported audio and visual hallucinations.  The examiner noted the Veteran was alert, oriented, cooperative, and neat and clean, with appropriate dress.  There was OK mood and affect, with good eye contact and no overt psychosis.  On October 24, the Veteran was alert, oriented, and neatly dressed.  In a November 9, 2006 VA record, the Veteran reported audio and visual hallucinations.  The Veteran was talkative, neatly groomed, and pleasant, and made transient eye contact.  No suicidal or homicidal ideations were expressed.  On November 13, the Veteran reported audio and visual hallucinations.  The Veteran was alert, oriented, ambulatory, calm, and pleasant.  There were no overt signs of psychosis and his speech was clear and articulate.  On November 16, the GAF score was 49.  For this time period, the Veteran's GAF scores were 48, 49, and 50. 

On December 5, 2006, the Veteran had a friendly affect.  On December 8, the Veteran was oriented without overt psychosis.  He was neatly groomed and cooperative.  On December 12 and 15, the Veteran reported he continued to hear voices.  On December 19, the Veteran was still hearing voices.  He was neatly dressed.  On January 5, 2007, the Veteran was neatly groomed and cooperative without overt psychosis.  On February 27, 2007, the Veteran was alert and oriented, with an upbeat mood.  He was casually dressed and neat in appearance.  The Veteran's thought processes were linear, logical, and goal directed.  He denied suicidal and homicidal ideations.  For this time period, the Veteran's GAF scores were 47, 49, and 50.

In a March 2, 2007 VA record, the Veteran was neatly groomed without overt psychosis.  He was calm and cooperative.  On March 13, the Veteran was neatly dressed.  He was polite with a friendly affect.  He continued to hear voices and sometimes had visual hallucinations.  On March 20, the Veteran reported hearing voices and seeing faces and shadows.  He denied any thoughts of harming himself or others.  On March 30, the Veteran continued to hear voices and see shadows.  The Veteran was neatly groomed.  On April 17, the Veteran reported continued audio and visual hallucinations.  On April 27, the Veteran was neatly groomed, but reported audio and visual hallucinations.  He made fleeting eye contact and there was no overt psychosis.  In March and April 2007, the Veteran's GAF scores were 47, 48, and 49.  In May 2007 VA records, the GAF score was 51.  He was still having audio and visual hallucinations and memory problems.  The Veteran was alert, polite, and talkative.  

In a June 8, 2007, VA record, the GAF score was 49.  The Veteran was neatly groomed and pleasant.  He was oriented, without overt psychosis.  There was good eye contact, organized and coherent thoughts, and goal directed speech.  The Veteran reported audio and visual hallucinations.  On June 20, the Veteran reported audio hallucinations, but denied visual hallucinations.  He was able to do things around the house, like cleaning, cooking, and mowing the lawn.  He denied depression, mood swings, sleep difficulty, feelings of hopelessness, and any thoughts of hurting himself or others.  There was no evidence of obsessive compulsive behavior or panic attacks.  Upon examination, the Veteran had adequate hygiene, and was calm and cooperative, with a guarded mood.  There was a slight decrease in psychomotor activity.  He denied suicidal and homicidal ideations.  His retention and recall were quite decreased as were his attention and calculations.  He was fully oriented.  The GAF score was 45 to 48.

In a July 2007 VA medical record, the Veteran was alert and oriented, with an upbeat mood.  He was casually dressed and neat in appearance with logical and goal corrected thought processes.  He denied suicidal and homicidal ideations.  In an August 2007 VA record, the Veteran denied suicidal and homicidal ideations.  The Veteran was alert and oriented, with an upbeat mood and good eye contact.  He was casually dressed and neat in appearance.  There were linear, logical, and goal directed thought processes.  On August 15, the Veteran reported doing fine, but still hearing voices.  His activities at home include cleaning, cooking, and daily walking.  Upon examination, he was oriented, calm, cooperative, and alert, with a decrease in psychomotor activity, slowed but coherent speech, and a guarded mood.  He denied suicidal and homicidal ideations.  His thought process was without loose associations, tangentiality, or circumstantiality.  He had poverty of thought content.  On August 31, there was a flat affect, but the Veteran was neatly groomed, cooperative, and pleasant.  He reported audio and visual hallucinations.  In July and August 2007, the Veteran's GAF scores were 48 and 49.  

In a September 2007 VA record, the Veteran reported audio and visual hallucinations.  He was neatly groomed, pleasant, with good eye contact and no overt psychosis.  In an October 25, 2007 VA record, the Veteran reported forgetting things and hearing voices.  The examiner noted a good mood, cooperativeness, goal directed speech, generally appropriate behavior, good judgment, fair insight, mild memory impairment, and no gestures or suicidal thoughts.  On October 26, the Veteran reported audio and visual hallucinations.  He was neatly groomed with a somewhat childlike affect.  In September and October 2007, the Veteran's GAF scores were 48, 49, and 50.  

A September 2010 VA mental disorders examination was conducted upon a review of the claims file.  The examiner concluded that it was at least as likely as not that the schizophrenia rendered the Veteran unemployable since March 1998.  The examiner noted that his schizophrenia waxes and wanes despite consistent treatment.  Based on the history from March 1998 to November 2007, the Veteran consistently experienced auditory and visual hallucinations and substance abuse difficulties.  While the Veteran had not required frequent hospitalization, he had continuously experienced psychotic symptoms that would likely prevent the attainment or maintenance of gainful employment.  Additionally, prior examinations showed GAF scores below 50.  The examiner specifically noted reviewing private medical records, VA records, prior examinations, and service treatment records.  The examiner also responded "yes" to the question of whether there was total occupational and social impairment due to the Veteran's mental disorder, due to persistent visual and auditory hallucinations and subsequent difficulties related to attention and concentration which appear to lead to an inability to obtain or maintain gainful employment.

The evidence of record supports an initial evaluation of 70 percent, but no more, for the Veteran's schizophrenia.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are primarily in the 41 to 50 range, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, or being unable to keep a job.  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) (DSM-IV).  There are a few instances where the GAF scores were in the 51 to 60 range, which indicates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  Serious symptoms, however, do not mandate the assignment of a 70 percent evaluation, particularly as GAF scores in the 31 to 40 range indicate major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood - which closely aligns with the 70 percent evaluation diagnostic code requirement of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9204.  Accordingly, the GAF scores alone do not demonstrate entitlement to a 70 percent evaluation.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Here, the Veteran has consistently reported audio hallucinations and intermittent visual hallucinations.  He has reported not socializing, having no recreational activities, having few friends, and only trusting his wife.  The examiners noted intermittent depression and anxiety, but that he had good hygiene and was neatly and cleanly dressed.  Additionally, the examiners indicated the Veteran had a flat or blunted affect and only fair to transient eye contact.  His GAF scores have consistently reflected serious symptoms and serious impairment in social, occupational, or school functioning.  Although it does not appear that the Veteran exhibited many of the symptoms listed in the diagnostic codes for a 70 percent evaluation, the 2010 VA examiner provided an opinion that for the relevant time period, the Veteran was unemployable due to his schizophrenia.  Thus, resolving all doubt in favor of the Veteran, the evidence shows total occupational impairment, deficiencies in work and mood and difficulty in establishing effective social relationships.  Accordingly, a 70 percent evaluation is for assignment.  

A 100 percent evaluation, however, is not warranted.  The evidence does not demonstrate total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9204.  The Veteran has persistent audio hallucinations, but the evidence of record also indicated the Veteran exhibited appropriate behavior, maintained good personal hygiene, was fully oriented, and did not have gross impairment in thought processes or communication.  Additionally, he was noted to not be a danger to himself or others.  Importantly, the evidence of record does not demonstrate total social impairment; he retains a solid marriage with his wife and attends church with his family.  Although the September 2010 VA examiner responded "yes" to the question of whether there was total occupational and social impairment, the examiner only noted occupational impairment in the supporting explanation and the examiner was requested to determine the date of unemployability.  Thus, the Board finds there was not a finding of total social impairment.  The remainder of the examination does not reflect symptoms worse than those exhibited in the relevant time period, during which total social impairment was not demonstrated.  Accordingly, a 100 percent evaluation is not for assignment.

Consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case are not inadequate.  A rating in excess of 70 percent is provided for certain manifestations of the service-connected schizophrenia but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess occupational and social functioning as demonstrated by various psychiatric symptoms, such as the Veteran's hallucinations, affect, mood difficulties, and difficulty with relationships.  In the absence of any additional factors, this issue need not be referred.

Earlier effective date for TDIU

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation"); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of TDIU may not amount to award of increased compensation where TDIU is awarded as part of initial award of disability compensation benefits).  Accordingly, to determine if the exception applies, the nature of the TDIU claim on appeal must be assessed.

In a July 2008 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 50 percent for schizophrenia.  On November 1, 2007, the Veteran filed a claim for an increased evaluation (despite the issue being on appeal to the Board) and for entitlement to TDIU.  In a September 2008 rating decision, the RO assigned a 70 percent evaluation, effective November 1, 2007.  The RO also granted entitlement to TDIU, effective November 1, 2007.  In the meantime, the Veteran appealed the July 2008 Board decision to the Court.  In January 2010, the Veteran's representative and the VA General Counsel filed a joint motion for partial remand, whereby the appeal was vacated to the extent that an initial evaluation in excess of 50 percent was denied between March 1998 and November 2007.  The parties also determined that the Board should consider a claim of entitlement to an effective date prior to November 1, 2007 for the grant of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384-85 (Fed. Cir. 2001) (noting that once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised); see also Rice, 22 Vet. App. at 453-55 (providing that TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation).  The Board thus finds that the Veteran's TDIU claim is part of the increased evaluation claim.  The rules for effective dates for increased evaluation claims apply.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, Veteran has been assigned a 10% evaluation for his lumbar strain since August 17, 1983, a 10% evaluation for dermatitis, effective December 21, 1995, and as determined above, a 70% evaluation for schizophrenia, effective March 9, 1998.  Thus, an 80% percent total evaluation, with at least one disability rated at 40%, is in effect as of March 9, 1998.  The Veteran thus meets the schedular requirements for TDIU on that date.  

As noted above, under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the formal TDIU claim was made on November 1, 2007.  The Board must, however, review the claims file for any earlier informal or formal claim for TDIU.  Although a 2006 Board remand indicated that the Veteran's March 2003 claim for pension indicated he was receiving SSA for his service-connected back disorder and for the psychiatric disorder, a review of that claim indicates the Veteran noted he was receiving SSA benefits and that he could not work due to his low back injury.  He did not mention his psychiatric disorder.  But in a March 2005 VA mental disorders examination, the examiner noted that the Veteran had been unable to maintain steady employment.  Although this statement did not indicate that this inability was due to his schizophrenia, taking the evidence in the light most favorable to the Veteran, this is construed as an informal claim for TDIU benefits as it relates to examination of a disability that is now service-connected prior to that date.  38 C.F.R. § 3.157(b).  

A review of the claims file from March 1998 to March 2005 does not indicate a prior formal or informal claim for TDIU due to schizophrenia.  In the Veteran's January 2000 claim, he indicated he last worked in 1983, but was claiming compensation for his back, a fungus, and for his bilateral ankles.  He also stated that he was not in receipt of SSA benefits.  In a March 2003 claim, he noted that he could not work due to his lumbar spine disability.  Attached was a letter from SSA indicating the Veteran was in receipt of benefits; it did not indicate for what disability.  In July and October 2003 submissions, the Veteran's representatives did not assert unemployability.  Even in the Veteran's November 2007 claim for TDIU, he asserted that his unemployability was due to his low back disability.  Thus, there are no prior claims for TDIU, and the Board finds that the date of claim is March 30, 2005. 

Regarding the date that entitlement to TDIU arose, the Veteran is now in receipt of a 70 percent evaluation for schizophrenia effective March 9, 1998.  A 2010 VA examiner provided an opinion that the Veteran was unemployable as of that date.  Thus, the date that schedular entitlement arose was March 9, 1998, the date that the Veteran was in receipt of a 70 percent evaluation for schizophrenia and a total 80 percent evaluation and the evidence showed unemployability.  The Board also finds that the evidence did not support referral for an extraschedular TDIU at any prior time, because the medical and lay evidence of record prior to that date did not demonstrate unemployability due to schizophrenia.  Accordingly, the date of entitlement is March 9, 1998, and the proper effective date is the later of March 30, 2005, and March 9, 1998.  Accordingly, under the general rule, an effective date of March 30, 2005, but no earlier, is warranted.  

Also as noted above, under the exception, an earlier effective date may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  For purposes of TDIU, a factually ascertainable increase occurs when the evidence shows an inability to secure or follow a substantially gainful employment.  Dalton, 21 Vet. App. at 33-34.  The Board finds that in the year prior to the March 30, 2005 claim, the evidence did not show factually ascertainable unemployability due to the Veteran's service-connected schizophrenia.  In the year prior to March 2005, the evidence of record primarily shows GAF scores of 48 to 50, which reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  This is consistent with the evidence in the remainder of the relevant time period.  Additionally, his GAF scores in May and June 2004 were 52, which indicate moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Thus, his GAF scores do not indicate any increase in disability.  Additionally, the other evidence indicates the Veteran continued to experience audio hallucinations, depression, and anxiety, and exhibit a flat affect, but was alert, oriented, clean, and neatly groomed.  He continued to deny paranoia and there was appropriate speech and behavior.  This symptomatology and affect on social and occupational functioning do not represent a factually ascertainable increase in disability, to include unemployability.  Accordingly, because the evidence of record does not support that the Veteran was unemployable due to his schizophrenia in the year prior to March 30, 2005, an effective date prior to that time is not warranted.

Finally, consideration of 38 C.F.R. § 3.156(b) does not provide for an earlier effective date, as the Veteran appealed the initial denial of his claim for service connection.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an effective date prior to March 30, 2005, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial evaluation for service-connected schizophrenia of 70 percent, but no more, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An effective date of March 30, 2005, but no earlier, for a grant of TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


